Citation Nr: 1619081	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO. 15-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a Master of Human Resource Management (Master's Degree).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to March 1983 and from October 1986 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has reviewed the physical claims file as well as the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is currently service-connected for residuals of a left ankle fracture, an adjustment disorder, residuals of a fracture of the right fifth metacarpal, psoriasis, a lumbosacral strain and hypertension for a combined disability rating of 10 percent, which have been determined to result in a serious impairment of his ability to retain employment consistent with his abilities, aptitudes, and interests.
 
 2. The evidence of record does not show that a Master's Degree is necessary to obtain and maintain employment in his chosen field.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 in support of obtaining a Master's degree have not been met. 38 U.S.C.A. §§ 3100 , 3102 (West 2014); 38 C.F.R. §§ 21.1 , 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The notice procedures contained in the VCAA do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here. Barger v. Principi, 16 Vet. App. 132 (2002). For VRE benefits, VA must inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31. Such written notice must inform the veteran of how the decision was made, how the decision could affect his VA benefits, how he could apply for additional VRE benefits and what he could do if he disagreed with the decision. 38 C.F.R. §§ 21.32, 21.420(a).

In the June 2015 administrative decision, the Veteran was notified that his request for VRE benefits in support of obtaining a Masters had been denied. However, the Veteran was not provided with the additional notice concerning how the decision was made, how it could affect benefits, how to apply for additional VRE benefits, and how to appeal. However, the Veteran was subsequently provided with another July 2015 letter, which provided notice of these facts. The claim was then readjudicated based on all the evidence in the August 2015 statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As such, the duty to notify in this case has been satisfied.

The Board also finds that the duty to assist has been satisfied in this case. The Veteran's VRE folder, which contains all information and evidence necessary to adjudicate this appeal, has been obtained. There is no evidence of any further outstanding records relevant to the Veteran's current claim. As such, the duty to assist in this case has been satisfied.


II. Vocational Rehabilitation

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment. 38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71. A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 10 percent or more and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap. 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(b).

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31. The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff. 38 C.F.R. § 21.80.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran. A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan. A counseling psychologist has the primary responsibility for the preparation of plans. 38 C.F.R. § 21.92.

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time. 38 C.F.R. § 21.94(a). A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist. A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change. 38 C.F.R. § 21.94(b). A change in intermediate objectives or services provided under the plan may be made by the case manager when such change is necessary to carry out the statement of long range goals. 38 C.F.R. § 21.94(c).

A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests. 38 U.S.C.A. § 3101(8). A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program. 38 C.F.R. § 21.53(d). 

Put differently, the facts must show that the effects of a veteran's disabilities, when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests. 38 C.F.R. § 21.35(h). In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible. Id. 

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31. 38 C.F.R. §§ 21.35(e), 21.283. Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective. 38 C.F.R. § 21.72. Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level. Id. 

The Veteran is currently service-connected for residuals of a left ankle fracture at 10 percent, and an adjustment disorder, residuals of a fracture of the right fifth metacarpal, psoriasis, a lumbosacral strain and hypertension at a noncompensable rating. The combined disability rating for his service-connected disabilities is 10 percent. The Veteran was found to have a serious employment handicap, making him eligible for VRE benefits.

In April 2010 the Veteran, in conjunction with his counselor, developed an IWRP with the goal of obtaining and maintaining entry level employment in management, either in human resources or suitable like employment. In furtherance of this, an intermediate goal of obtaining an Associate's Degree in Business Administration was set, and the Veteran obtained such in June 2012. Following the obtaining of the Associate's Degree, a second IWRP was developed in conjunction with his counselor in May 2012, with the same stated long-term goal as the previous IWRP. However, this plan a new intermediate goal of obtained a Bachelor of Science degree in Technical Management, in place of the previous goal of obtaining an Associate's Degree. The Veteran obtained his Bachelor's Degree in March 2014.

Following the completion of the Bachelor of Science degree, the Veteran was certified as job ready despite his serious impairment in April 2014, and was transferred to employment services. From May 2014 to April 2015, the Veteran obtained three jobs which he was terminated from for various reasons. During this period the Veteran continued to use employment services and actively sought employment when necessary. On June 2015, the Veteran met with a vocational counselor and requested VRE benefits in support of obtaining a Master's degree. This request was verbally denied, and the Veteran requested administrative review of that decision. Following the administrative review, the Veteran in a July 2015 email stated that he was employed full time as a cargo freight driver and when offered declined further employment services. The evidence of record since, specifically a January 2016 statement, indicates that he is again unemployed.

The Veteran contends that he is entitled to VRE benefits in support of a Master's degree because he is unable to obtain employment with his Bachelor's degree, instead indicating that jobs in his field require a Master's degree. In support of this assertion, the Veteran has provided job search logs reflecting numerous job applications to both government and private employers. The Veteran also provided copies of two job application rejections, one from a government employer and one from a private employer. However, the job application logs do not indicate the level of training that was required for the jobs, and the two rejection notifications do not state that the Veteran was rejected due to the lack of a Master's Degree or that having one was a requirement. While the government rejection notes that a Master's degree was accepted in lieu of an experience requirement, it does not state that the degree was a necessity in order to be hired.

Further, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training the Veteran chooses. Rather, the purpose of such services is to provide a level of training that facilitates suitable employment. 38 U.S.C.A. § 3100; 38 C.F.R. § 21.70. The Veteran was determined to be job ready, despite his impairment, after receipt of his Bachelor's degree in April 2014, and this assessment was reiterated in June 2015. These statements indicate that the Veteran, with his current level of training, is able to perform the necessary duties to obtain and maintain employment in his chosen field. Both of these assessments were provided by vocational rehabilitation counselors with Master's degrees in vocational rehabilitation. Based on these qualifications, their assessments of the Veteran's ability to obtain entry level employment with his level of training at the time, specifically a Bachelor's Degree, are entitlement to significant probative weight. 

Finally, the Veteran's vocational rehabilitation counselor, as cited to in the administrative decisions of record, specifically denied the Veteran's request for continued benefits in support of a Master's Degree as the counselor did not deem it to be necessary for the Veteran to obtain employment in his chosen field. As the Veteran's counselor has significant experience in the field of vocational rehabilitation, the counselor's opinion as to whether a certain level of training is necessary for entry level work in the Veteran's field is entitled to significant probative weight.

In conclusion, the evidence does not show that shows that a Master's Degree is necessary for the Veteran to obtain or maintain entry level employment in his chosen area. None of the rejections the Veteran has submitted indicate that his level of training was the reason for the denial, and the job application logs do not indicate how many, if any, of those jobs required a Master's Degree. Further, the Veteran has been deemed job ready based on the training he has received in both April 2014 and June 2015, and his counselor determined a Master's Degree was not necessary during the June 2015 consultation. The record does not indicate any worsening of the Veteran's service-connected disabilities, or other circumstances, that would preclude him from performing the occupation for which he was rehabilitated, or that the rehabilitation services given to the Veteran are now inadequate to make him employable in the occupation for which he pursued rehabilitation. 

Accordingly, the Board finds no basis upon which to allow additional VRE benefits under the provisions of 38 U.S.C.A. Chapter 31 in support of a Master's Degree. Therefore the claim is denied.


ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a Master of Human Resource Management is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


